     Case 1:18-cv-01278-WHP-OTW Document 133 Filed 04/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         :
 CURTAYASIA TAYLOR,                                      :
                                                         :           18cv1278
                          Plaintiff,                     :
                                                         :           MEMORANDUM & ORDER
                -against-                                :
                                                         :
 METROPOLITAN TRANSPORTATION                             :
 AUTHORITY, et al.,                                      :
                                                         :
                          Defendants.                    :
                                                         :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Plaintiff Curtaysia Taylor, pro se, moves for an extension of time to file a notice

of appeal of this Court’s December 27, 2019 Memorandum & Order denying her Motion for

Judgment as a Matter of Law Notwithstanding the Verdict. (ECF No. 129 (the “Order”).)

               Pursuant to 28 U.S.C. § 2107(a), parties must file notices of appeal within thirty

days of the entry of judgment. Bowles v. Russell, 551 U.S. 205, 208 (2007); Fed. R. App. P.

4(a)(1)(A). However, Federal Rule of Appellate Procedure 4(a)(5) provides that “[t]he district

court may extend the time to file a notice of appeal if: (i) a party so moves no later than 30 days

after the time prescribed by [Rule 4(a)(1)] expires; and (ii) . . . [the] party shows excusable

neglect or good cause.”

               This Court docketed the Order on December 27, 2019 and Taylor moved for an

extension on January 27, 2020—just one day after a notice of appeal would be considered timely

under Rule 4(a)(1)(A). Thus, Taylor satisfies Rule 4(a)(5)(A)(i). For excusable neglect under

Rule 4(a)(5)(A)(ii), Taylor cites “[m]iscommunication from previous attorney’s office handling

the case on [her] behalf.” (ECF No. 130). This Court finds that the confluence of Taylor
     Case 1:18-cv-01278-WHP-OTW Document 133 Filed 04/21/20 Page 2 of 2



proceeding pro se on appeal, filing her notice of appeal only a single day late, and purported

miscommunications with her prior attorneys falls within the penumbra of excusable neglect

under Rule 4(a)(5)(A)(ii).

                                         CONCLUSION

               For the foregoing reasons, Taylor’s motion for an extension of time to file a

notice of appeal is granted. The Clerk of Court is directed to terminate the motion pending at

ECF No. 130.



Dated: April 21, 2020
       New York, New York




                                                 2
